Exhibit 10.1

PRIVILEGED AND CONFIDENTIAL

VOTING AND SUPPORT AGREEMENT

AND IRREVOCABLE PROXY

This Voting and Support Agreement and Irrevocable Proxy (this “Agreement”),
dated as of June 12, 2013, is entered into by and among Belo Corp., a Delaware
corporation (“Belo”), Gannett Co., Inc., a Delaware corporation (“Gannett”), and
                             (“Stockholder”, together with Belo and Gannett, the
“parties”).

WHEREAS, Stockholder is the record and beneficial owner (or in the case of
shares held in street name, beneficial owner) of the number of shares of Series
A Common Stock of Belo, par value $0.01 per share (the “Series A Stock”) and
Series B Common Stock of Belo, par value $0.01 per share (the “Series B Stock”,
together with the Series A Stock, the “Belo Common Stock”), set forth on Exhibit
A attached hereto (such shares, together with any other shares of capital stock
of Belo the beneficial ownership of which is acquired by Stockholder after the
date hereof (including through the exercise of stock options, warrants or
similar rights, the conversion or exchange of securities or the acquisition of
the power to vote or direct the voting of such shares) being collectively
referred to herein as the “Shares” of Stockholder);

WHEREAS, concurrently with the execution and delivery of this Agreement, Belo,
Gannett and Delta Acquisition Corp. (“Merger Sub”) have entered into an
Agreement and Plan of Merger, dated as of the date hereof (as the same may be
amended, supplemented or otherwise modified in accordance with its terms, the
“Merger Agreement”), pursuant to which Belo, Gannett and Merger Sub have, among
other things, agreed to the merger of Merger Sub with and into Belo on the terms
and conditions set forth in the Merger Agreement (the “Merger”); and

WHEREAS, as an inducement and an essential condition to Gannett and Merger Sub
entering into the Merger Agreement, Belo and Stockholder have agreed to enter
into this Agreement pursuant to the Merger Agreement and this Agreement and the
Merger Agreement have each been approved by the Belo board of directors.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties and agreements contained herein and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. Voting Agreement and Irrevocable Proxy.

(a) Voting Agreement. Stockholder covenants and agrees that, prior to the
Expiration Date, at any duly called meeting of the stockholders of Belo (or any
adjournment, postponement or continuation thereof), and in any other
circumstances other than a duly called meeting of the stockholders of Belo upon
which a vote, consent or other approval (including by written consent) with
respect to the Merger or the Merger Agreement is sought, Stockholder shall
appear at such meeting, in person or by proxy, and shall vote, and cause to be
voted, all Shares of Stockholder: (i) in favor of the approval of the Merger
Agreement and approval of the Merger and the other transactions contemplated by
the Merger Agreement (and any actions



--------------------------------------------------------------------------------

required in furtherance thereof), and (ii) against (A) any proposal made in
opposition to or in competition with the Merger or the transactions contemplated
by the Merger Agreement, (B) any action, proposal, transaction or agreement
which would, or would reasonably be expected to, result in a breach of any
covenant, representation or warranty or any other obligation or agreement of
Belo under the Merger Agreement or of Stockholder under this Agreement, (C) any
merger, reorganization, consolidation, share exchange, business combination,
sale of assets or similar transaction with or involving Belo and any party other
than Gannett, including any Acquisition Proposal, and (D) any other action or
proposal the consummation of which would, or could reasonably be expected to,
prevent, impede, interfere with, delay, postpone, discourage or frustrate the
purposes of or adversely affect the consummation of the Merger or the other
transactions contemplated by the Merger Agreement or the fulfillment of Belo’s
or Gannett’s conditions under the Merger Agreement or change in any manner the
voting rights of any class of capital stock of Belo (including any amendments to
the Amended and Restated Certificate of Incorporation of Belo or the Amended and
Restated Bylaws of Belo, in each case as amended as of the date hereof). Any
such vote shall be cast (or consent shall be given) by Stockholder in accordance
with such procedures relating thereto so as to ensure that it is duly counted,
including for purposes of determining that a quorum is present and for purposes
of recording the results of such vote (or consent). Stockholder shall provide
Gannett with at least five (5) Business Days’ prior written notice prior to
signing any action proposed to be taken by written consent with respect to any
Shares. Stockholder agrees not to enter into any agreement or commitment with
any Person the effect of which would be inconsistent with or otherwise violate
the provisions and agreements set forth in this Section 1. Anything herein to
the contrary notwithstanding, this Section 1 shall not require any Stockholder
to appear at such meeting, in person or by proxy, or to vote, or cause to be
voted any Shares of Stockholder to amend the Merger Agreement or take any action
that results or could result in the amendment or modification, or a waiver of a
provision therein, in any such case, in a manner that (i) decreases the amount
the Merger Consideration or changes the form of the Merger Consideration or
(ii) imposes any material restrictions on or additional conditions on the
payment of the Merger Consideration to stockholders; provided, however, that any
extension of the Outside Date in accordance with the terms of the Merger
Agreement shall not be deemed a material restriction or additional condition
hereunder.

(b) Grant of Irrevocable Proxy. In furtherance of Stockholder’s agreement in
Section 1(a), Stockholder hereby appoints Gannett and any designee of Gannett,
and each of them individually, as Stockholder’s agent, proxy and
attorney-in-fact, with full power of substitution, for and in the name, place
and stead of Stockholder, to vote all Shares of Stockholder (at any meeting of
Belo stockholders however called and any adjournment thereof), or to execute one
or more written consents in respect of such Shares, in accordance with
Section 1(a). This proxy shall (i) be valid and irrevocable until the Expiration
Date and (ii) automatically terminate upon the Expiration Date. Stockholder
represents and warrants that any and all other proxies heretofore given in
respect of the Shares of Stockholder are revocable, and that such other proxies
have been revoked. Stockholder affirms that the foregoing proxy is: (A) given
(1) in connection with the execution of the Merger Agreement and (2) to secure
the performance of Stockholder’s duties under this Agreement, (B) coupled with
an interest and may not be revoked except as otherwise provided in this
Agreement and (C) intended to be irrevocable prior to the Expiration Date. To
the extent permitted by applicable Law, all authority herein conferred shall
survive the death or incapacity of Stockholder and shall be binding upon the
heirs, estate, administrators, personal representatives, successors and assigns
of Stockholder.

 

- 2 -



--------------------------------------------------------------------------------

(c) Other Voting Rights. Notwithstanding anything to the contrary herein,
Stockholder shall remain free to vote or exercise its rights to consent with
respect to the Shares with respect to any matter not covered by Section 1(a) in
any manner Stockholder deems appropriate, provided that such vote or consent
would not and could not reasonably be expected to prevent, impede, interfere
with, delay, postpone, discourage or frustrate the purposes, or prevent or delay
the consummation, of the transactions contemplated by the Merger Agreement or
the fulfillment of Belo’s or Gannett’s conditions under the Merger Agreement or
change in any manner the voting rights of any class of capital stock of Belo
(including any amendments to the Amended and Restated Certificate of
Incorporation of Belo or the Amended and Restated Bylaws of Belo, in each case
as amended as of the date hereof).

(d) Additional Shares. In the event that Stockholder acquires record or
beneficial ownership of, or the power to vote or direct the voting of, any
additional voting interest with respect to the Company, such voting interests
shall, without further action of the parties, be subject to the provisions of
this Agreement and the number of Shares shall be deemed to have been adjusted
accordingly.

2. Restrictions on Transfer. Stockholder covenants and agrees, in his, her or
its capacity as a stockholder of Belo only, that prior to the Expiration Date,
Stockholder shall not, and shall cause each Affiliate of Stockholder (other than
Belo and its controlled Affiliates) not to, directly or indirectly (other than
pursuant to this Agreement or in connection with the Merger), (a) give, offer,
sell, exchange, transfer, assign, pledge, encumber or otherwise dispose of the
record or beneficial ownership (any such act, a “Transfer”) of, or enter into
any contract, option or other legally binding arrangement for the Transfer of,
or consent to any Transfer of, any or all of Stockholder’s (or Stockholder’s
Affiliate’s) Shares, or any right, title or interest therein, or seek to do any
of the foregoing, provided, that Stockholder may Transfer or enter into any
contract, option or other legally binding arrangement for the Transfer of, or
consent to the Transfer of, (i) if Stockholder is a director of Belo, up to
100,000 shares of Series A Stock of Stockholder or its Affiliates, or any right,
title or interest therein, for philanthropic purposes, (ii) other Shares of
Stockholder or its Affiliates (x) for estate planning purposes so long as each
transferee is a Permitted Transferee (as defined in Belo’s Amended and Restated
Certificate of Incorporation) and agrees to be bound by the provisions of this
Agreement by executing and delivering to Gannett a counterpart hereof and (y) in
connection with cashless exercise, conversion or exchange of, or payments of
Taxes with respect to the exercise, conversion, exchange, settlement or vesting
of, any stock option, restricted stock or other equity compensation awards,
(b) grant any proxies or enter into any voting trust, voting agreement, power of
attorney or other agreement or legally binding arrangement with respect to any
such Shares or deposit any of such Shares into a voting trust, or (c) otherwise
permit any Liens to be created on any such Shares. No Transfer of any Shares in
violation of this Section 2 shall be made or recorded on the books of Belo and
any such attempted Transfer shall be void and of no effect. Stockholder shall
promptly notify Gannett if Stockholder is approached or solicited, directly or
indirectly, in respect of any Transfer of Shares, and shall provide Gannett with
all details relating thereto as reasonably requested by Gannett. For purposes of
this Agreement, “Affiliate” shall have the meaning as used in Regulation 13D
under the Exchange Act. Furthermore, Stockholder covenants and agrees, until
after the Stockholder Approval has been obtained, (i) not to convert any shares
of Series B Stock into shares of Series A Stock and (ii) not to take any action
that would cause any Takeover Law to apply to the Shares.

 

- 3 -



--------------------------------------------------------------------------------

3. Confidentiality. Stockholder recognizes that successful consummation of the
transactions contemplated by this Agreement (including the Merger) may be
dependent upon confidentiality with respect to the matters referred to herein.
In this connection, prior to the public disclosure thereof by Belo or Gannett
pursuant to the terms of the Merger Agreement, Stockholder hereby agrees, in his
or her capacity as a stockholder of Belo only, not to issue any press release or
make any other public statement or disclose or discuss such matters with anyone
not a party to this Agreement (other than Stockholder’s counsel and advisors, if
any) without the prior written consent of Belo and Gannett, except as required
by applicable law.

4. Nonsolicitation.

(a) Prior to the Expiration Date, Stockholder (solely in its capacity as a
stockholder of Belo) shall not, and shall use reasonable best efforts to cause
its agents, advisors and other representatives (“Stockholder Representatives”)
not to, (i) solicit, initiate, induce, encourage or knowingly facilitate
(including by way of furnishing information) the making of any Acquisition
Proposal or any Acquisition Inquiry, (ii) other than with Gannett or its
Representatives, enter into, continue, have or otherwise participate in any
discussions or negotiations regarding, or furnish to any Person any non-public
information in connection with, any Acquisition Proposal or any Acquisition
Inquiry, (iii) approve, accept, endorse or recommend any Acquisition Proposal or
knowingly facilitate any effort or attempt to make or implement an Acquisition
Proposal or Acquisition Inquiry, or (iv) enter into any agreement with respect
to or resolve or agree to any of the actions described in clauses (i) through
(iii) of this Section 4(a), in each case except to the extent that at such time
Belo is permitted to take such action pursuant to Section 6.4 of the Merger
Agreement.

(b) Upon execution of this Agreement, Stockholder (solely in its capacity as a
stockholder of Belo) shall, and shall use reasonable best efforts to cause its
Stockholder Representatives to, immediately cease and terminate any discussions
or negotiations with any Person conducted heretofore with respect to any
Acquisition Proposal or Acquisition Inquiry, and use commercially reasonable
efforts to obtain the return from all such Persons or cause the destruction of
all copies of confidential information previously provided to such parties by
Stockholder or its Stockholder Representatives.

5. Representations, Warranties and Covenants of Stockholder.

Stockholder represents, warrants and covenants to Gannett that:

(a) (i) Stockholder beneficially owns (as such term is defined in Rule 13d-3
under the Exchange Act) and (except with respect to shares held in street name)
owns of record all of the Shares listed on Exhibit A attached hereto as owned by
Stockholder as of the date hereof, free and clear of all Liens, proxies and
restrictions on the right to vote or Transfer such Shares, except for any such
Liens and restrictions arising hereunder and except for Transfer restrictions of
general applicability under the Securities Act of 1933, as amended, and state
“blue

 

- 4 -



--------------------------------------------------------------------------------

sky” laws. Without limiting the foregoing, except to the extent set forth in
this Agreement, Stockholder has the sole power, authority and legal capacity to
vote and Transfer Stockholder’s Shares listed on Exhibit A attached hereto and
no Person other than Stockholder has any right to direct or approve the voting
or disposition of any of Stockholder’s Shares. As of the date hereof,
Stockholder does not own, beneficially or of record, any voting securities of
Belo other than the number of Shares set forth on Exhibit A attached hereto.

(b) Stockholder does not hold any options, warrants or other rights to acquire
any additional shares of Belo Common Stock or any securities exercisable for or
convertible into shares of Belo Common Stock, except as set forth below
Stockholder’s signature block on Exhibit A attached hereto (collectively,
“Derivative Securities”).

(c) The execution, delivery and performance by Stockholder of this Agreement and
the consummation by Stockholder of the transactions contemplated hereby are
(i) if Stockholder is an entity, within the corporate or other organizational
powers of Stockholder and have been duly authorized by all necessary corporate
or other organizational action or (ii) if Stockholder is an individual, within
the capacity of Stockholder. This Agreement constitutes a legal, valid and
binding Agreement of Stockholder, enforceable against Stockholder in accordance
with its terms, subject only to the effect of any applicable bankruptcy,
insolvency, moratorium or similar law affecting creditors’ rights generally and
to rules of law governing specific performance, injunctive relief and other
equitable remedies. If Stockholder is married and the Shares and Company Stock
Options set forth on the signature page hereto constitute community property
under Applicable Law, this Agreement has been duly authorized, executed and
delivered by, and constitutes the legal, valid and binding agreement of, such
Stockholder’s spouse, subject to the effect of any applicable bankruptcy,
insolvency, moratorium or similar law affecting creditors’ rights generally and
to rules of law governing specific performance, injunctive relief and other
equitable remedies. If this Agreement is being executed in a representative or
fiduciary capacity, the Person signing this Agreement has full power and
authority to enter into and perform this Agreement.

(d) The execution and delivery of this Agreement by Stockholder does not, and
the performance of this Agreement by Stockholder will not, (i) require
Stockholder to obtain any consent, approval, authorization, waiver or permit of
any Governmental Authority, (ii) conflict with or violate any laws, statutes,
ordinances, codes, orders, rules, regulations and other legally enforceable
requirements enacted, issued, adopted, promulgated, enforced, ordered or applied
by any Governmental Authority applicable to Stockholder or by which any property
of Stockholder is bound or affected, or (iii) result in any breach of or
constitute a default under (or an event which, with notice or lapse of time, or
otherwise, would constitute a default), or give rise to a right of termination
or cancellation, an acceleration of performance required, a loss of benefits, or
result in the creation of a Lien on any asset of Stockholder pursuant to, any
agreement, instrument or indenture to which Stockholder is a party or by which
Stockholder is bound, except in the case of clauses (ii) and (iii) for any such
conflicts, violations, breaches, defaults or other occurrences of the type
referred to above which would not prevent, delay or impair Stockholder’s ability
to perform its obligations under this Agreement.

(e) Stockholder has not entered into any agreement or commitment with any Person
that is inconsistent with this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(f) Stockholder consents to the treatment of all Derivative Securities of Belo
in the manner set forth in Section 2.3 of the Merger Agreement, including the
cancellation without consideration of Options that have an exercise price
greater than the Merger Consideration.

6. Termination. This Agreement shall terminate immediately upon the earlier of
(a) the consummation of the Merger pursuant to the Merger Agreement, or (b) the
termination of the Merger Agreement in accordance with its terms (the
“Expiration Date”); provided, however, that Sections 6, 7 and 10 shall survive
the termination of this Agreement. No party shall be relieved of any liability
or damages incurred or suffered by the other parties to the extent such
liabilities or damages were the result of fraud or the material or intentional
breach by a party of any of its representations, warranties, covenants or other
agreements set forth herein.

7. Waiver of Appraisal and Dissenters’ Rights. Stockholder hereby (a) waives and
agrees not to exercise any rights (including under Section 262 of Delaware Law)
to demand appraisal of any Shares or rights to dissent from the Merger which may
arise with respect to the Merger or under the transactions contemplated by the
Merger Agreement and (b) agrees (i) not to commence or participate in, and
(ii) to take all actions necessary to opt out of, any class in any class action
with respect to, any claim, derivative or otherwise, against Belo, Gannett or
any of their respective Affiliates relating to the negotiation, execution or
delivery of this Agreement or the Merger Agreement or the consummation of the
Merger, including any claim (A) challenging the validity of, or seeking to
enjoin the operation of, any provision of this Agreement or the Merger Agreement
or (B) alleging a breach of any fiduciary duty of the Board of Directors of the
Company in connection with the Merger Agreement or the transactions contemplated
thereby.

8. Information for Proxy Statement. Stockholder hereby authorizes Belo and
Gannett to publish and disclose in the Proxy Statement and any other filing with
any Governmental Authority required to be made in connection with the Merger
Agreement his or her identity and ownership of Shares and the nature of his or
her commitments, arrangements and understandings under this Agreement; provided
that, in advance of any such publication or disclosure, Stockholder shall be
afforded a reasonable opportunity to review such disclosure. Stockholder agrees
to notify Gannett as promptly as practicable of any inaccuracies or omissions
known to Stockholder in any information relating to Stockholder that is so
published or disclosed.

9. Notices of Certain Events. Stockholder shall promptly notify Gannett of any
development occurring after the date hereof that causes, or that would
reasonably be expected to cause, any of the representations and warranties of
Stockholder set forth in this Agreement to no longer be true and correct.

10. General Provisions.

(a) No Other Agreement. Stockholder does not make any agreement or understanding
in this Agreement in Stockholder’s capacity as a director or officer of Belo or
any of its subsidiaries, and nothing in this Agreement (i) will limit or affect
any actions or omissions taken by Stockholder in his or her capacity as such a
director or officer, as applicable, including in exercising rights under the
Merger Agreement, and no such actions or omissions in such capacity shall be
deemed a breach of this Agreement or (ii) will be construed to prohibit, limit
or restrict Stockholder from exercising Stockholder’s fiduciary duties as an
officer or director, as applicable, to Belo or its stockholders.

 

- 6 -



--------------------------------------------------------------------------------

(b) Notices. All notices, claims, demands and other communications hereunder
shall be in writing and shall be deemed given (a) when sent by facsimile
transmission (providing confirmation of transmission by the transmitting
equipment) or e-mail of a .pdf attachment (with confirmation of receipt by
non-automated reply e-mail from the recipient) (provided, that any notice
received by facsimile or e-mail transmission or otherwise at the addressee’s
location on any Business Day after 5:00 p.m. (New York time) shall be deemed to
have been received at 9:00 a.m. (New York time) on the next Business Day) or
(b) when sent by an internationally recognized overnight carrier (providing
proof of delivery) or when delivered by hand, addressed to the address set forth
on Exhibit A.

(c) Specific Performance. The parties hereto agree that irreparable damage would
occur and that the parties would not have an adequate remedy at law in the event
that any of the provisions of this Agreement, including the irrevocable proxy,
were not performed in accordance with their specific terms or were otherwise
breached. Accordingly, the parties further agree that each party shall be
entitled to an injunction or restraining order to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court with jurisdiction pursuant to Section 10(f) below, without proof of actual
damages (and each party hereby waives any requirement for the securing or
posting of any bond or other security in connection therewith), this being in
addition to any other right or remedy to which such party may be entitled under
this Agreement, at law or in equity. Stockholder shall pay all costs and
expenses of collection or enforcement of this Agreement by or on behalf of
Gannett, including reasonable attorneys’ fees to the extent Gannett is
successful in such collection or enforcement.

(d) Entire Agreement. This Agreement (including the documents and instruments
referred to herein, including the Merger Agreement) constitutes the entire
agreement, and supersedes all other prior agreements and understandings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof.

(e) Assignment; Parties in Interest. No party to this Agreement may assign any
of its rights, interests or obligations under this Agreement or delegate any of
its duties under this Agreement (whether by operation of law or otherwise)
without the prior written consent of the other parties hereto, and any such
assignment or delegation in contravention of this Section 10(e) shall be void
and of no force or effect; provided, that Gannett may, in its sole discretion,
assign or transfer all or any of its rights under this Agreement to any direct
or indirect wholly-owned subsidiary of Gannett. Subject to the foregoing, this
Agreement shall be binding upon and inure solely to the benefit of each party
hereto, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person not a party hereto any right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement, including to confer
third party beneficiary rights.

 

- 7 -



--------------------------------------------------------------------------------

(f) Governing Law; Consent to Jurisdiction; Venue. This Agreement shall be
governed and construed in accordance with the laws of the State of Delaware
without regard to the conflicts of law rules of such state. All Legal
Proceedings arising out of or relating to this Agreement shall be heard and
determined in any state or federal court sitting in the State of Delaware. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
Delaware Court of Chancery and the United States District Court for the District
of Delaware for the purpose of Legal Proceeding arising out of or relating to
this Agreement, and each of the parties hereto irrevocably agrees that all
claims in respect to such Legal Proceeding may be heard and determined
exclusively in such venues. Each of the parties hereto irrevocably consents to
the service of any summons and complaint and any other process in any Legal
Proceeding relating to the Merger, on behalf of itself or its property, by the
personal delivery of copies of such process to such party. Nothing in this
Section 10(f) shall affect the right of any party hereto to serve legal process
in any other manner permitted by applicable Law.

(g) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(h) Headings. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

(i) Certain Definitions and Rules of Construction.

(i) Capitalized terms used and not otherwise defined in this Agreement shall
have the meanings ascribed to such terms in the Merger Agreement.

(ii) References in this Agreement to any gender shall include references to all
genders. Unless the context otherwise requires, references in the singular
include references in the plural and vice versa. References to a party to this
Agreement or to other agreements described herein means those Persons executing
such agreements.

(iii) The words “include”, “including” or “includes” shall be deemed to be
followed by the phrase “without limitation” or the phrase “but not limited to”
in all places where such words appear in this Agreement. The word “or” shall be
deemed to be inclusive.

(iv) This Agreement is the joint drafting product of each of the parties hereto,
and each provision has been subject to negotiation and agreement and shall not
be construed for or against any party as drafter thereof.

(v) In each case in this Agreement where this Agreement is represented or
warranted to be enforceable will be deemed to include as a limitation to the
extent that enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and to general equitable principles,
whether applied in equity or at law.

(j) Counterparts; Facsimile or E-mail Signature. This Agreement may be executed
in two or more counterparts which together shall constitute a single agreement.
Execution of this Agreement may be made by facsimile signature or e-mail of a
.pdf attachment, which, for all purposes, shall be deemed to be an original
signature.

 

- 8 -



--------------------------------------------------------------------------------

(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement in any
other jurisdiction, unless the effects of such invalidity or unenforceability
would prevent the parties from realizing the economic benefits of the Merger
that they currently anticipate obtaining therefrom. Upon such determination that
any term or other provision is invalid or unenforceable, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated by this Agreement are fulfilled to the extent
possible.

(l) No Partnership, Agency or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or other like
relationship between the parties.

(m) No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Gannett any direct or indirect ownership or incidence of ownership of
or with respect to any Shares. All rights, ownership and economic benefits of
and relating to the Shares shall remain vested in and belong to Stockholder, and
Gannett shall have no authority to direct Stockholder in the voting or
disposition of any of the Shares except as otherwise provided herein.

(n) Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

(o) Waiver. The parties hereto may, to the extent permitted by applicable laws,
(i) extend the time for the performance of any of the obligations or other acts
of any other party hereto, (ii) waive any inaccuracies in the representations
and warranties by any other party contained herein or in any documents delivered
by any other party pursuant hereto, and (iii) waive compliance with any of the
agreements of any other party or with any conditions to its own obligations
contained herein. No failure or delay by any party hereto in exercising any
right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right hereunder. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.

(p) Consultation with Counsel. Each party acknowledges and represents that, in
executing this Agreement, it has had the opportunity to seek advice as to its
legal rights from legal counsel and that such party has read and understood all
of the terms and provisions of this Agreement. This Agreement shall not be
construed against any party by reason of the drafting or preparation thereof.

[Signature page follows]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Belo, Gannett and Stockholder have caused this Voting and
Support Agreement and Irrevocable Proxy to be duly executed and delivered as of
the date first written above.

 

BELO CORP. By:  

 

  Name:   Title: GANNETT CO., INC. By:  

 

  Name:   Title: STOCKHOLDER (individual): By:  

 

  Name: STOCKHOLDER (entity):

Name of entity:  

 

By:  

 

  Name:   Title:

 

- 10 -



--------------------------------------------------------------------------------

SPOUSAL CONSENT

Instructions: If the Stockholder is an individual, is married and resides in a
community property state, his or her spouse must complete this form.

I am the spouse of                     . On behalf of myself, my heirs and
legatees, I hereby (a) join in and consent to the terms of the Voting and
Support Agreement and Irrevocable Proxy (the “Voting Agreement”) between my
spouse, Belo Corp. and Gannett Co., Inc., (b) join in and consent to the
irrevocable proxy granted by my spouse in favor of Gannett Co., Inc. pursuant to
the Voting Agreement, and (c) consent to the treatment of all Derivative
Securities of Belo as provided in Section 2.3 of the Merger Agreement (as
defined in the Voting Agreement), including the cancellation without
consideration of Options that have an exercise price greater than the Merger
Consideration.

Dated:                     , 2013

Signature:

 

 

Name:

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT A

STOCKHOLDER INFORMATION

 

Name and Address for Notices

  

Series A

Common Stock Owned

  

Series B

Common Stock Owned

  

Derivative Securities for
Series A Common Stock

  

Derivative Securities for
Series B Common Stock

 

 

Address for Gannett Notices:

Gannett Co., Inc.

7950 Jones Branch Drive

McLean, Virginia 22107

Facsimile: (703) 854-2035

E-mail: tmayman@gannett.com

Attention: Todd A. Mayman, Esq.

Senior Vice President, General Counsel and Secretary

Address for Belo Notices:

Belo Corp.

400 South Record Street

Dallas, TX 75202-4841

Facsimile: (214) 977-4713

Email: gkerr@belo.com

Attention: Guy Kerr, Esq.

Executive Vice President/Law

and Government and Secretary

with a copy to:

Belo Corp.

400 South Record Street

Dallas, TX 75202-4841

Facsimile: (214) 977-4466

Email: rcoleman@belo.com

Attention: Russell F. Coleman, Esq.

Senior Vice President

and General Counsel

 

- 12 -